Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/15/2022.  
Election/Restrictions
Election was made without traverse in the reply filed on 8/15/2022.  Responsive to the Office Action mailed June 14, 2022, Applicant elects, without traverse, Group 1, Claims 1-18 directed to a system for harvesting energy, classified in HO2N 2/186.
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Claims 1-18 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a voltage source connected to the second contact inducing a capacitive region of charges between the tip and the membrane” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-18 are also allowable for depending on claim 1. 

Applicant discloses the claimed feature as below. 
Claim 1. A system for harvesting energy, comprising: 
a substrate (258, Fig. 1A, 1B, 17B) having an initial thickness between a first face of the substrate and an opposite face of the substrate; 
a second face of the substrate bounding an open well region (Figs. 21A-27) extending from the first face of the substrate toward the second face of the substrate; 
a free-standing membrane (265, Fig. 17B, freestanding graphene) positioned over the well region and supported by the first face of the substrate (Fig. 17B), 
wherein the free-standing membrane is free to vibrate in response to ambient energy, 
wherein vibration of the membrane defines cyclical ripple formations along a first surface of the membrane, 
wherein each ripple formation alternates between a peak and a trough over the well region; 
a tip structure (138A, Fig. 1B, Figs. 21-27) extending from the second face of the substrate; 
a first contact (225A-225j, Fig. 17A) connected to the first face of the substrate; 
a second contact connected to the tip structure (138A, Fig. 1B, Figs. 21-27); 
a voltage source (105, Fig. 3A, 11) connected to the second contact inducing a capacitive region (141, Fig. 3A) of charges between the tip and the membrane, 
wherein a distance between the tip and the membrane varies with respective peaks and troughs, and 
wherein the capacitive region between the tip and the membrane stores and emits the charges in cycles according to the distance between the tip and the membrane; and 
a storage capacitor (175, Fig. 4) connected to the membrane and receiving emitted charges from the capacitive region when the distance between the tip and the membrane is increasing during ripple peak periods.  

SHIN et al (US 20160315561 A1) in view of Slepian et al (US 20160346556 A1) has been considered.  
As for claim 1, SHIN discloses a system for harvesting energy, comprising: 
a substrate (110, Fig. 6) having an initial thickness between a first face (high at top face) of the substrate and an opposite face (bottom face) of the substrate; 
a second face (low at the top face) of the substrate bounding an open well region (recess, Fig. 6) extending from the first face of the substrate toward the second face of the substrate; 
a free-standing membrane (120) positioned over the well region and supported by the first face of the substrate (150, Fig. 4),  
wherein the free-standing membrane is free to vibrate in response to ambient energy (Figs. 2B-2E), 
wherein vibration of the membrane defines cyclical ripple formations along a first surface of the membrane, wherein each ripple formation alternates between a peak and a trough over the well region (the movement is obvious to form ripples alternating between a peak and a trough of the ripple); 
a tip structure (high at the top face) extending from the second face (low at the top face) of the substrate; 
a first contact (111, Fig. 6) connected to the first face of the substrate. 
As a result of combining support 150 in Fig. 4 into Fig. 6, a second contact (121) is connected to the tip structure (of the substrate 111 via 150).  
By nature, it is obvious that there is a capacitive region of charges (in the gap) between the second face of the substrate and the membrane, wherein a distance between the second face of the substrate and the membrane varies with respective peaks and troughs (Figs. 2A-2E, as vibrating), and wherein the capacitive region between the second face of the substrate and the membrane stores and emits the charges in cycles according to the distance between the tip and the membrane. 
SHIN does not discloses a voltage source connected to the second contact inducing a capacitive region of charges between the tip and the membrane, and a storage capacitor connected to the membrane and receiving emitted charges from the capacitive region when the distance between the tip and the membrane is increasing during ripple peak periods.  
Slepian et al (US 20160346556 A1) discloses devices for energy harvesting and storage, comprising a voltage source (battery, Fig. 3e); and a storage capacitor (capacitor, Fig. 3E) [0108].  
As discussed above, by nature, it is obvious that the capacitive region between the tip and the membrane stores and emits the charges in cycles according to the distance between the tip and the membrane. 
However, SHIN in view of Slepian does not teach or suggest a voltage source connected to the second contact inducing a capacitive region of charges between the tip and the membrane.  Slepian shows a voltage source is not connected to the second contact (at free-standing membrane), but connected to rectifier (Fig. 3E), and the second contact does not inducing a capacitive region of charges between the tip and the membrane per SHIN in view of Slepian.  

Following prior arts have been considered.  These prior arts disclosing substrate or membrane with tip structure.  
Duncan (US-20130313943-A1), Fig. 17; 
Baugher (US-20130193930-A1), Fig. 12A; 
DETERRE et al (US-20120283807-A1), Fig. 16; 
DETERRE et al (US-20120283807-A1) further teaches battery (voltage source) and capacitor (Fig. 8) configured in the system.  Baugher (US-20130193930-A1) teaches rechargeable battery (voltage source) and/or a capacitor to store electrical energy [0102, 150].  It has been regarded not clearly teaching the claimed feature by combining.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-25 have been cancelled. 
Claim 1 is allowable. The restriction requirement between inventions I-IV, as set forth in the Office action mailed on 6/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 19-25, which do not require all the limitations of an allowable claim, previously withdrawn without traverse from consideration as a result of the restriction requirement, are canceled by the election reply filed on 8/15/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834